IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10962
                         Summary Calendar
                        __________________


JACK ANDREWS,
Social Security #XXX-XX-XXXX,

                                       Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                       Defendant-Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:94-CV-629-X
                       - - - - - - - - - -
                          July 11, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Jack Andrews appeals the district court's decision in favor

of the Commissioner which denied Social Security disability

benefits and supplemental security income to Andrews.    Andrews

contends that the Administrative Law Judge erred in finding that

he did not meet the listing for Meniere's disease and in

assessing his complaints of vertigo.    Andrews also contends that

the Administrative Law Judge erred by failing to assess the



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-10962
                                -2-

credibility of Andrew's nonexertional impairments.   Andrews

asserts that the Administrative Law Judge erred by discounting

the opinion of his treating physician.

     We have reviewed the record and the briefs of the parties

and find no error in the decision of the district court.

Accordingly, we affirm for essentially the same reasons advanced

by the district court.   Andrews v. Chater, No. 3:94-CV-629-X

(N.D. Tex. Sept. 29, 1995).

     Andrews also moved this court to order a remand to the

Commissioner for consideration of additional medical evidence.

The motion is DENIED.

     AFFIRMED.